Title: To James Madison from Thomas Auldjo, 1 August 1803
From: Auldjo, Thomas
To: Madison, James


					
						Sir
						Cowes 1st. Augt. 1803
					
					Inclosed I beg leave to send you copy of my last letter & also of the Light & harbour duties payable by American Ships at the ports within my Consulate.
					The Blockade of the Elbe remains still established & I am sorry to have to advise that the Weser is also put under the same predicament, as announced by Lord Hawkesbury to Mr. Munroe.
					Our harvest will begin this week & there is prospect of a great Crop of all grain.  Wheat is 6/ a 6/3 ⅌ bushel—fine flour 43/ a 44/ ⅌ Sack of 280 pounds nett.  I have the honor to be very respectfully Sir Your obd & hble Sert

					
						Thomas Auldjo
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
